                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                               CASE
                                                         )   NO. 8:05CR245
                                         )
             Plaintiff,                  )
                                         )
          vs.                            )                 ORDER
                                         )
CHARLES E. WIIG,                         )
                                         )
          Defendant.                     )
    This matter is before the Court on the Defendant=s Motion for Clarification or a


Nunc Pro Tunc Order, ECF No. 148.         The Court has reviewed the Motion and the


accompanying Memorandum of Law, ECF No. 149, and Exhibits, ECF No. 150, and


concludes that the Motion is another successive motion for relief under 28 U.S.C. ' 2255.


      Rule 9 of the Rules Governing Section 2255 Proceedings provides: ABefore


presenting a second or successive motion, the moving party must obtain an order from


the appropriate court of appeals authorizing the district court to consider the motion, as


required by 28 U.S.C. ' 2255, para. 8.@    The Defendant=s successive ' 2255 motion is


denied for lack of an order from the Eighth Circuit allowing this Court to consider the


motion.


      IT IS ORDERED:
1.    The Defendant=s Motion for Clarification or a Nunc Pro Tunc Order, ECF


      No. 148, is construed as a successive motion under 28 U.S.C. ' 2255 and is


      denied; and

2.    The Clerk is directed to mail a copy of this order to the Defendant at his

      last known address.

DATED this 6th day of December, 2019.


                                        BY THE COURT:




                                        s/Laurie Smith Camp
                                        Senior United States District Judge




                                   2
